Citation Nr: 1719518	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-10 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to December 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case was transferred to the Providence, Rhode Island RO following the Veteran leaving the United States.  

The Board notes that the issue of entitlement to service connection for OSA was certified on appeal as requiring new and material evidence to reopen.  However, based on the Board's analysis of the evidence as discussed in greater detail below, the Board has determined that the Veteran's claim remains on appeal from the original claim from December 2004.  Thus, this issue has been characterized by the Board as one for service connection.

This matter was originally before the Board in April 2013, at which time the Board issued a remand to the Agency of Original Jurisdiction (AOJ) for further development.  The RO has completed the Board's April 2013 remand directives with regard to the Veteran's claim for service connection for OSA, and his case has been returned to the Board.

At his request, the Veteran was scheduled for a Board hearing in May 2012.  However, in an April 2012 statement, he withdrew his request.  Therefore the Board will proceed to adjudicate this appeal based on the evidence of record.  38 C.F.R. § 20.704 (2016). 


FINDING OF FACT

The Veteran's OSA was not manifest in service; any current OSA disability is not otherwise etiologically related to such service.






CONCLUSION OF LAW

The criteria for service connection for OSA have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Evidence

As a preliminary matter, the Board will address why the issue on appeal is characterized as one of service connection rather than a petition to reopen a previously denied claim.  A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

However, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The Veteran claimed entitlement to service connection for OSA within one year of discharge from service.  In a March 2005 rating decision, the RO denied the claim on the grounds that there was no medical evidence of record of a diagnosis of OSA.  In October 2005, the Veteran submitted additional evidence, which included a September 2005 treatment record with a provisional diagnosis of OSA, and a referral for a sleep study.  

As the September 2005 treatment record was new and material and received within one year of the date of notice of the March 2005 decision, the issue remains one of an original claim of entitlement to service connection for OSA.  38 C.F.R. §§ 20.302, 3.156(b).

Duties to Notify and Assist

VA's duty to notify was satisfied by an August 2006 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The instant claim was previously remanded by the Board in April 2013.  Specifically, the Board instructed that September 2004 and March 2006 sleep studies be associated with claims file, and that the Veteran be provided a VA examination regarding his claim for OSA.  The March 2006 sleep study has been associated with the claims file, but the September 2004 sleep study has not been provided by the Veteran.  

The Veteran was scheduled for the requested VA examination.  However, in February 2014 the Veteran contacted the AOJ and requested the VA examination be canceled.  The Veteran stated he was overseas and requested that instead of a VA examination he be allowed to have a private physician complete a Disability Benefits Questionnaire (DBQ) regarding his OSA.  The AOJ agreed and in September 2014 the Veteran submitted the completed DBQ.  Following the March 2006 sleep study being associated with the file, and the September 2014 submission of the completed DBQ, VA physicians reviewed the Veteran's file and provided an opinions and rationales regarding the Veteran's OSA.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service treatment records are associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Board finds the October 2016 and November 2016 VA medical opinions are adequate for the purposes of determining service connection, as they involved a review of the Veteran's pertinent medical history and provide an adequate discussion of the diagnosis and opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis 

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

The Veteran claims entitlement to service connection for OSA. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Review of the Veteran's service treatment records shows that in a March 1998 psychological evaluation the Veteran was diagnosed with primary insomnia, adjustment disorder, and personality disorder.  Ultimately, this sleep disturbance was resolved with medication.  In an October 2016 VA medical opinion, after review of the Veteran's records, the VA examiner explained:

The current writer was unable to find any mental health treatment notes from this admission that referred to sleep apnea.  Given that [p]rimary [i]nsomnia is diagnosed when the sleep disturbance is not better explained by other sleep-wake disorders (such as breathing-related sleep disorders), the [V]eteran's sleep disturbance at that time was more likely related to psychiatric problems than sleep apnea.  

Additionally, on the Veteran's June 2004 report of medical history, the Veteran indicated he had trouble sleeping while on active duty.  However, further clarification contained within the report states the Veteran had occasional insomnia due to anger management issues, for which he was receiving counseling.  

In his March 2009 appeal to the Board, the Veteran asserted that in September 2004 he took part in a sleep study, and was diagnosed with sleep apnea, but that the results of the study were never annotated in his medical file.  The Veteran's service treatment records do indicate that the Veteran received a provisional diagnosis of an unverified sleep disorder in September 2004, and in turn, the Veteran was referred for a sleep study.  At present, the Veteran has not made the results of that sleep study available to be associated with the record.  However, a 2005 Compensation and Pension (C&P) examination of the Veteran addressed the sleep study and stated the following:

As indicated in the history when [the Veteran's] complaint of fatigue could not be explained by physical examination it was suggested that he might have a sleep apnea test to determine whether he is subject to sleep apnea.  He had the test recently and was not placed on any therapy or given any schedule for follow-up of the condition.  He is not currently taking any treatment for the condition.  His feeling of fatigue is not associated with any compromise in his function in his activities of daily living or service functions.  He drives for long distances without fear, difficulty or restriction.  The [V]eteran is due to have a pulmonary function test carried out and this will be reported on later.  The [V]eteran brought in his sleep apnea test which is negative for obstructive sleep apnea.

The Veteran's service treatment records are silent for any additional complaints of, treatment for, or diagnosis of OSA while in service.  Therefore, the Board concludes the Veteran's OSA was not manifest in service.

When a disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  While the evidence reveals the Veteran currently suffers from OSA, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  

In February 2006, more than a year after completing his active service, the Veteran underwent a sleep study and was diagnosed with OSA by a private physician.  Another sleep study was performed on the Veteran in March 2006 and again the Veteran was diagnosed with OSA.  The Veteran's OSA was further confirmed by a July 2014 sleep study and DBQ submitted by a private physician.  However, neither the February 2006 diagnosis, March 2006 diagnosis, or the July 2014 diagnosis of  OSA provide probative medical evidence that the disability was incurred in or aggravated by the Veteran's service.  

The Veteran submitted a July 2014 DBQ conducted by his private health care provider.  The examiner provided a diagnosis of OSA by sleep study in July 2014.  However, the examiner did not provide an etiology opinion with regard to the Veteran's OSA.  Therefore it is not probative evidence as to nexus.  

Following a November 2016 review of the Veteran's claims file, including a review of the Veteran's medical history, a VA examiner opined:

As per the [2005 C&P examination], the 2004 sleep apnea study is negative. It is not until greater than 1 year after (02/2006) this that the [V]eteran was diagnosed with obstructive sleep apnea.  While the veteran had a provisional diagnosis of sleep apnea in 2004, sleep study is the gold standard of diagnosis.  [The 2005 C&P examination] dated 01/25/2005, notes that the [V]eteran brought his sleep study test which was negative.  He was not ordered treatment for a sleep apnea condition per the 2005 C&P examination.  Further review of records notes that the [V]eteran has un-related diagnoses of asthma, sinus problems which can cause similar symptoms of obstructive sleep apnea such as snoring.  Of note the [V]eteran also has multiple un-related medical problems in which fatigue may be a common symptom.  While the [V]eteran has reports of difficulty sleeping secondary to back pain, there is no pathophysiological evidence to support that this would cause obstructive sleep apnea as per review of risk factors and etiology as documented above.  Therefore, after thorough review of current medical evidence, and without resorting to mere speculation, it is less likely than not (less than 50 percent probability) that the claimed obstructive sleep apnea had its onset in service or is otherwise caused by, secondary to, aggravated by, the result of, or related to military service.

In an April 2017 statement, the Veteran's representative argued that the November 2016 examination report was inadequate because it did not directly address the July 2014 sleep study referenced in the DBQ.  However, the existence of a diagnosis of OSA during the appeal period is not at issue in this case.  Rather, the question is one of nexus.  Therefore, not discussing the July 2014 sleep study does not render the opinion inadequate.  

The Board acknowledges that in his February 2008 Notice of Disagreement, and March 2009 appeal to the Board, the Veteran stated that he felt there was a direct connection between his active service and his current OSA.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau, 492 F.3d at 1376 -77; see also Kahana v. Shinseki, 24 Vet. App 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  Id. at 435.  

While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., trouble sleeping or daytime fatigue; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, in this case he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  With regard to the specific issue in this case, whether the Veteran's OSA is related to his active service falls outside the realm of knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  

Determining the etiology of the Veteran's OSA requires medical inquiry into internal anatomical relationships and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay assertions is low, and cannot outweigh the medical opinions provided by VA examiners.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's OSA.  The benefit of the doubt rule therefore does not apply.  Therefore, service connection for OSA is denied.  


ORDER

Entitlement to service connection for OSA is denied



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


